DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 20 November 2021.

Regarding Previous Claim Objections
Previous objection to claim 2 has been withdrawn in view of the amendment to the objected claim.

Regarding Previous Double Patenting Rejection
Previous rejection of claims 1-20 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 1-20 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 1-20 has been withdrawn in view of the amendment 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following examiner’s amendment was given in a telephone interview with Randy Shoen (Reg. No. 62,440) on 23 December 2021.

In the claims, the Examiner’s Amendment is as follows:

Claims 1 and 15 have been amended as follows:

1. (Currently Amended) A method to monitor sounds from a poultry animal operation, comprising:
selecting at least one sound type of interest from a first machine learning library comprising information derived from reference audio stream data acquired from a plurality of poultry animal operation sound monitoring events for poultry animal operations comprising collections of either chickens or turkeys, including from a first poultry animal operation monitoring event for a first poultry animal operation, wherein the at least one sound type of interest is associated with at least one poultry animal 
including information associated with the selected at least one sound type of interest in a second machine learning library, the information comprising at least one condition state filter associated with the selected at least one sound type of interest, the at least one condition state filter deployed with a confidence or accuracy of at least 80%, wherein the second machine learning library is operational on an edge computing device located in or proximate to a second poultry animal operation comprising a second collection of poultry animals, wherein the second collection of poultry animals comprises either chickens or turkeys;
acquiring audio stream data from the second poultry animal operation in a second poultry animal operation monitoring event; and
processing the audio stream data acquired from the second poultry animal operation monitoring event with information in the second machine learning library to determine whether the selected at least one sound type of interest is present in the acquired audio stream data from the second poultry animal operation monitoring event, the processing identifying an origin of an audio stream feature of the audio stream data based upon the at least one condition state filter, thereby generating information associated with a presence or absence during the second poultry animal operation monitoring event of the at least one poultry animal condition state of interest in poultry animals in the second collection of poultry animals.


an edge computing device in operational engagement with at least:
a cloud computing server configured with a first machine learning library, the first machine learning library comprising information derived from reference audio stream data acquired from a plurality of poultry animal operation reference sound monitoring events generated from collections of either chickens or turkeys, wherein the first machine learning library incorporates information associated with at least one selected poultry animal condition state of interest generated from a plurality of poultry animal reference sound data acquisition events;
a second machine learning library, wherein the second machine learning library comprises a subset of sound data information included in the first machine learning library;
audio stream acquisition capability in communications engagement with the edge computing device; and
a power source;
wherein the edge computing device is configured to:
include information associated with at least one sound type of interest in the second machine learning library, the at least one sound type of interest selected from the first machine learning library, the information comprising at least one condition state filter associated with the at least one sound type of interest, the at least one condition state filter deployed with a confidence or accuracy of at least 80%, wherein the edge computing device in located in or proximate to a poultry animal operation comprising a collection of poultry animals, wherein the collection of poultry animals comprises either chickens or turkeys,
acquire audio stream data from the poultry animal operation in a poultry animal operation monitoring event via the audio stream acquisition capability; and
process the audio stream data acquired from the poultry animal operation monitoring event with information in the machine learning library to determine whether the at least one sound type of interest is present in the acquired audio stream data from the poultry animal operation monitoring event, the processing identifying an origin of an audio stream feature of the audio stream data based upon the at least one condition state filter, thereby generating information associated with a presence or absence during the poultry animal operation monitoring event of the at least one selected poultry animal condition state of interest in poultry animals in the collection of poultry animals.

Allowable Subject Matter
Claims 1-4 and 7-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “including information associated with the selected at least one sound type of interest in a second machine learning library, the information comprising at least one condition state filter associated with the selected at least one sound type of interest, the at least one condition state filter deployed with a confidence or accuracy of at least 80%... the processing identifying an origin of an audio stream feature of the audio stream data based upon the at least one condition state filter”.

Regarding claim 15, this claim is also allowed as it incorporates limitations similar to those set forth in independent claim 1.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Byerly US Patent Application Publication No. 2016/0015023 teaches turkey sensor.

2.	Brattain et al. US Patent Application Publication No. 2013/0150744 teaches system and method for determining antibiotic effectiveness in respiratory diseased animals using ausculation analysis.

3.	Storman et al. US Patent Application Publication No. 2008/0059264 teaches livestock management systems and methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 23, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633